Citation Nr: 1102566	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for cerebellar 
cortical atrophy with decreased perfusion of the frontal and 
temporal lobes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1, 
1990 to April 28, 1991.  He did not serve in the Persian Gulf War 
Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a November 2008 rating 
decision of the VA Regional Office (RO) in Buffalo, New York that 
declined to reopen the claim of entitlement to service connection 
for cerebellar cortical atrophy with decreased perfusion of the 
frontal and temporal lobes.  

The appellant was afforded a personal hearing in May 2010 before 
the undersigned Veterans Law Judge sitting at Buffalo, New York.  
The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board observes that following the statement of the case in 
July 2009, additional medical and clinical evidence dated between 
1991 and 2009 in support of the claim has been received, as well 
a June 2010 personal and clinical statement from the Veteran's 
son, a doctor in physical therapy, who states that he treated the 
appellant in a professional capacity in the late 1990s.  This 
evidence has not heretofore been considered in the adjudication 
of this case.  Neither the Veteran nor his representative has 
waived consideration of this particular evidence by the agency of 
original jurisdiction.  Under the circumstances, the Board must 
remand this matter to the RO for a supplemental statement of the 
case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2010).

Additionally, the Board notes that there are a number of medical 
statements in the record in which a provider has suggested that 
there may be a link between incidents of the Veteran's service 
and current disability.  Under the circumstances, the Board is of 
the opinion that review of the record with a medical opinion 
should be performed.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to an appropriate VA 
physician for a thorough review of the 
entire record and a medical opinion.  The 
claims folder must be made available to 
the examiner.  The examiner should review 
the claims folder, in particular, the 1991 
inoculation records, and provide an 
opinion as to whether it is more likely 
than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 50 
percent) that a) the Veteran has 
cerebellar cortical atrophy with decreased 
perfusion of the frontal and temporal 
lobes related to active service between 
February and April 1991, to any 
vaccinations received during that time 
frame.  The examination report must 
include a complete clinical rationale for 
all opinions and conclusions reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The purpose of this REMAND affords the Veteran due process of 
law.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


